—In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Suffolk County (D’Emilio, J.), dated December 16, 1998, which granted the motion of the defendant Alfred Barone to vacate a deficiency judgment entered against him on March 12, 1998.
Ordered that the order is affirmed, without costs or disbursements.
. Contrary to the appellant’s argument, the Supreme Court was not precluded, as a matter of law, from granting the motion of the defendant Alfred Barone to vacate an improper deficiency judgment entered against him on March 12, 1998 (see, CPLR 5015 [a] [5]; Ciminelli Constr. Co. v City of Buffalo, 110 AD2d 1075, 1076; Barclays Bank of v Strathmore Five Realty Co., 245 AD2d 406).
The appellant’s remaining contentions are without merit. Bracken, J. P., O’Brien, Thompson and Sullivan, JJ., concur.